
	
		I
		111th CONGRESS
		1st Session
		H. R. 921
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2009
			Mr. Luján introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Sabinoso Wilderness Area in San Miguel
		  County, New Mexico, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sabinoso Wilderness Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)StateThe
			 term State means the State of New Mexico.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Designation of
			 the sabinoso wilderness
			(a)In
			 GeneralIn furtherance of the
			 purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), there is hereby
			 designated as wilderness, and, therefore, as a component of the National
			 Wilderness Preservation System, the approximately 15,995 acres of land under
			 the jurisdiction of the Taos Field Office Bureau of Land Management, New
			 Mexico, as generally depicted on the map titled Sabinoso
			 Wilderness and dated May 7, 2008, and which shall be known as the
			 Sabinoso Wilderness.
			(b)Map and Legal
			 DescriptionThe map and a legal description of the wilderness
			 area designated by this Act shall—
				(1)be filed by the
			 Secretary with the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 as soon as practicable after the date of the enactment of this Act;
				(2)have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct clerical and typographical errors in the legal description and map;
			 and
				(3)be on file and
			 available for public inspection in the appropriate offices of the Bureau of
			 Land Management.
				(c)Management of
			 WildernessSubject to valid
			 existing rights, the wilderness areas designated by this Act shall be
			 administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and
			 this Act, except that with respect to the wilderness areas designated by this
			 Act, any reference to the effective date of the Wilderness Act shall be deemed
			 to be a reference to the date of enactment of this Act and any reference in the
			 Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary of the Interior.
			(d)Incorporation of
			 Acquired LandAny land or interest in land located inside the
			 boundaries of the wilderness area designated by this Act that is acquired by
			 the United States after the date of enactment of this Act shall become part of
			 the wilderness area designated by this Act and shall be managed in accordance
			 with this Act and other applicable law.
			(e)GrazingGrazing
			 of livestock in the wilderness area designated by this Act, where established
			 before the date of enactment of this Act, shall be administered in accordance
			 with the provisions of section 4(d)(4) of the Wilderness Act (16 U.S.C.
			 1133(d)(4)) and the guidelines set forth in Appendix A of the Report of the
			 Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st
			 Congress (H. Rept. 101–405).
			(f)Fish and
			 WildlifeAs provided in section 4(d)(7) of the Wilderness Act (16
			 U.S.C. 1133(d)(7)), nothing in this section shall be construed as affecting the
			 jurisdiction or responsibilities of the State with respect to fish and wildlife
			 in the State, including the regulation of hunting, fishing, and trapping, in
			 the wilderness area designated by this Act.
			(g)WithdrawalSubject
			 to valid existing rights, the wilderness area designated by this Act, is
			 withdrawn from—
				(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				(h)Access
				(1)Consistent with
			 section 5(a) of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary
			 shall continue to allow private landowners adequate access to inholdings in the
			 Sabinoso Wilderness.
				(2)For access
			 purposes, private lands within T. 16 N., R. 23 E. Sections 17, 20 and the north
			 half of Section 21, N.M.M. shall be managed as if an inholding in the Sabinoso
			 Wilderness.
				
